PER CURIAM.
Dean Witter Reynolds, Inc. (Dean Witter) appeals an order denying a motion to compel arbitration. Dean Witter correctly asserts that the Uniform Application for Securities Industry Registration (Form U-4) agreement executed by the parties is applicable and that the unambiguous language of the Form U-4 agreement requires that the dispute between Dean Witter and Gary Paulzak be arbitrated under the rules, constitutions, or by-laws of the organizations indicated in the agreement. Accordingly, the order appealed is REVERSED.
ERVIN, BARFIELD, and BENTON, JJ., concur.